Case 19-33545-sgj7 Doc 123-1 Filed 04/15/20                    Entered 04/15/20 11:14:18      Page 1 of 2




                         CAVAZOS HENDRICKS POIROT, P.C.
ANNE ELIZABETH BURNS                          ATTORNEYS AT LAW                            MICHAEL W. SEBESTA
ARNALDO (Arnie) N. CAVAZOS, JR.                                                              JOHN DEE SPICER
CHARLES B. HENDRICKS
                                          SUITE 570, FOUNDERS SQUARE                    *LYNDEL ANNE VARGAS
STEVEN T. HOLMES                              900 JACKSON STREET                   **CHRISTOPHER J. VOLKMER
GEORGE YU-FU KING                           DALLAS, TEXAS 75202-4425                            EMILY S. WALL
ROD L. POIROT
                                                  (214) 573-7300
                                                 www.chfirm.com                        SENDER’S INFORMATION:
* Also licensed in Florida & New York
** Of Counsel                                                                                ewall@chfirm.com
                                                                                                (214) 573-7307



                                                   April 15, 2020

U.S. Department of the Interior
Bureau of Ocean Energy Management


             Re:          In re Hoactzin Partners, L.P., Case No. 19-33545-sgj7

Dear Sir or Madam:

       This firm represents Anne Elizabeth Burns, Chapter 7 Trustee for the bankruptcy estate of
Hoactzin Partners, L.P. (“Hoactzin”) in Case No. 19-33545-sgj7 pending in the United States
Bankruptcy Court, Northern District of Texas, Dallas Division. Hoactzin is the operator of four
terminated leases listed on the attached Exhibit A (the “Leases”).

        The Trustee presently has less than $5,000 cash in the Hoactzin bankruptcy estate and no
other available assets. Based on the extremely limited resources in this bankruptcy estate, the
estate is not in a position to fund any of Hoactzin’s obligations under the Leases, including
plugging, abandonment, or decommissioning. Further, the estate cannot fund any maintenance,
inspections, or site visits that may be required by applicable regulations. In short, Hoactzin is
wholly in default on its obligations as operator.

       The purpose of this letter is to inform the recipients of impending risks that may arise given
Hoactzin’s inability to meet its obligations under the Leases so that the recipients can take any
appropriate actions regarding the Leases.

                                               Very truly yours,



                                               Emily S. Wall
                                               Counsel for Anne Elizabeth Burns, Chapter 7 Trustee




                                                      Exhibit 1
                                                     Page 1 of 2
Case 19-33545-sgj7 Doc 123-1 Filed 04/15/20    Entered 04/15/20 11:14:18     Page 2 of 2



                               Hoactzin Partners, L.P.
                                       Leases
 Lease OCS-G 06168                          High Island Block 196
 Lease OCS-G 34831                          Ship Shoal Block 145
 Lease OCS-G 11984                          Ship Shoal Block 159
 Lease OCS-G 25007                          West Delta Block 62
                             Right of Use and Easement
 RUE OCS-G 30307                            High Island Block 176 – Platform A
 RUE OCS-G 30290                            High Island Block 176 – Platform B
 RUE OCS-G 30275                            Ship Shoal Block 144 – Caisson #1
 RUE OCS-G 30327                            West Delta Block 62 – Platform D
                                    Right of Way
 ROW OCS-G 29226                            Pipeline Segment #109050
 ROW OCS-G 26945                            Pipeline Segment #8933
 ROW OCS-G 28745                            Pipeline Segment #14995




                                    EXHIBIT A
                                      Exhibit 1
                                     Page 2 of 2
